DETAILED ACTION
1. 	This Non-Final Office Action is in response to application filed on 06/11/2020.  	Claims 1-20 are being considered on the merits. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The drawings filed on 06/11/2020 are accepted. 
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 09/08/2020 and 06/09/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, initialed and dated copies of the Applicant’s IDS forms 1449 filed on 09/08/2020 and 06/09/2021 are attached to this office action. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “means for receiving, by the data storage device, a discover key message…”, “means for performing, in response to receiving the discover message, quantum key distribution…”and “means for performing cryptographic functions using the cryptographic key…” in claim 15.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In paragraph [0030] of the specification a non-volatile storage medium is configured to store user content data received over the optical communication link via an optical data port. Storage medium may be a rotating magnetic disk as in a Hard Disk Drive (HDD), a NAND Flash medium as in a Solid State Drive (SSD), etc. In paragraph [0031], a controller is connected to the optical port and comprises a fiber optics to copper converter. The controller controls access, such as read and write access, to user content data stored on the non-volatile storage medium and implements a communication protocol to establish a connection to a communication party, such as a host computer or other NVMe-oF infrastructure, such as a Fibre Channel switch or a shelf controller. It is noted that NVMe bypasses some levels of code in the protocol stack of FC. The controller may implement a Remote Direct Memory Access (RDMA) protocol to establish a connection and receive commands including commands to read or write data to and from the storage medium. Furthermore, in paragraph [0066]-[0067], the controller performs quantum key distribution over the optical communication link to generate a cryptographic key at the data storage device. Instead of sending and receiving digital data, this involves sending and receiving quantum information, such as polarization of photons. The controller activates the optical key distribution device which directly accesses the optical communication link through a resonator. The performance of quantum key distribution is on the physical layer of the protocol stack. The controller performs cryptographic functions using the cryptographic key to secure data transmitted over the optical communication link. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. US 2019/0340136 A1 to Irwin, (hereinafter, “Irwin”) in view of US Pub. No. US 2016/0352515 A1 to Bunandar (hereinafter, “Bunandar”).
As per claim 1, Irwin teaches a data storage device comprising: 
an optical data port configured to connect to an optical communication link external to the data storage device (Irwin, para. [0059] “system 117 includes two data communications links 123a, 123b. In one embodiment, data communications links 123a, 123b may be PCI interfaces. In another embodiment, data communications links 123a, 123b may be based on other communications standards (e.g., HyperTransport, InfiniBand, etc.). Data communications links 123a, 123b may be based on non-volatile memory express (‘NVMe’) or NVMe over fabrics (‘NVMf’) specifications that allow external connection to the storage device controller 119A-D from other components in the storage system 117. It should be noted that data communications links may be interchangeably referred to herein as PCI buses for convenience.”); 
a non-volatile storage medium configured to store user content data received over the optical communication link (Irwin, para. [0079] “Storage nodes 150 may include varying amounts and differing capacities of non-volatile solid state storage 152 as described with reference to FIG. 2A. In addition, one or more storage nodes 150 may be a compute only storage node as illustrated in FIG. 2B. Authorities 168 are implemented on the non-volatile solid state storages 152, for example as lists or other data structures stored in memory. In some embodiments the authorities are stored within the non-volatile solid state storage 152 and supported by software executing on a controller or other processor of the non-volatile solid state storage 152. In a further embodiment, authorities 168 are implemented on the storage nodes 150, for example as lists or other data structures stored in the memory 154 and supported by software executing on the CPU 156 of the storage node 150.” And para. [0100] ”Each authority 168 has allocated or has been allocated one or more partitions 260 of storage memory in the storage units 152, e.g. partitions 260 in flash memory 206 and NVRAM 204. Each authority 168 uses those allocated partitions 260 that belong to it, for writing or reading user data. Authorities can be associated with differing amounts of physical storage of the system. For example, one authority 168 could have a larger number of partitions 260 or larger sized partitions 260 in one or more storage units 152 than one or more other authorities 168.”); 
a controller configured to control access to the user content data stored on the non- volatile storage medium (Irwin, para. [0094] “FIG. 2C is a multiple level block diagram, showing contents of a storage node 150 and contents of a non-volatile solid state storage 152 of the storage node 150. Data is communicated to and from the storage node 150 by a network interface controller (‘NIC’) 202 in some embodiments. Each storage node 150 has a CPU 156, and one or more non-volatile solid state storage 152, as discussed above. Moving down one level in FIG. 2C, each non-volatile solid state storage 152 has a relatively fast non-volatile solid state memory, such as nonvolatile random access memory (‘NVRAM’) 204, and flash memory 206. In some embodiments, NVRAM 204 may be a component that does not require program/erase cycles (DRAM, MRAM, PCM), and can be a memory that can support being written vastly more often than the memory is read from.”); 
a cryptography engine configured to use a cryptographic key to perform cryptographic operations on data sent and received through the optical data port (Irwin, para. [0206] “storage controller 410 includes secure data reduction module 440 to provide end-to-end secure data reduction. Secure data reduction module 440 may receive a request to write encrypted data to a logical volume (e.g., a SAN volume, a NAS volume, etc.) resident on storage array 430. In some implementations the request may be received from a client device such as client device 415 or 425. The encrypted data may be made up of data that is encrypted by the client device 415, 425 using an encryption key associated with at least one property of the data.” And para. [0207] “In response to receiving the request, secure data reduction module 440 may determine a decryption key to decrypt the encrypted data. The decryption key may be associated with the same property (or properties) of the data as is the encryption key. For example, the data may have been encrypted with a private key of a key pair and the decryption key may be the public key of the key pair, both of which are associated with the same property of the data.”); and 
Irwin teaches all the limitations of claim 1 above, however fails to explicitly teach but Bunandar teaches:
an optical key distribution device coupled to the optical data port and configured to perform quantum key distribution over the optical communication link to provide the cryptographic key to the cryptography engine (Bunandar, para. [0049] “FIG. 1B illustrates the operation of the apparatus 100 to generate qubits for quantum key distributions.” And para. [0073] “FIG. 3 shows a schematic of an apparatus 300 including a phase shifter for quantum key distribution. The apparatus 300 includes two ring resonators 320a and 320b, each of which is evanescently coupled to a respective input waveguide 310a/b on one side and to a common output waveguide 340 on another side. Two detectors 330a and 330b are coupled to the end of the two input waveguides 310a and 310b, respectively, to monitor the intensity light propagating in the input waveguides 310a and 310b. A phase shifter 340 is coupled to the output waveguide 340 at a location between the two ring resonators 320a and 320b. As shown in FIG. 3, output light from the ring resonator 320b can undergo a phase shift applied by the phase shifter 340 before reaching the output of the apparatus 300, while the output light from the ring resonator 320a can bypass the phase shifter 340. In this case, the phase shifter 340 can adjust the relative phase between the two outputs from the two ring resonators 320 so as to adjust the states of the qubits delivered by the apparatus 300.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bunandar’s quantum key distribution into Irwin’s encrypted host system data, with a motivation for distributing secret keys that can be immune to detector side channel attacks (Bunandar, para. [0002]). 
As per claim 2, the combination of Irwin and Bunandar teach the data storage device of claim 1, wherein the controller is further configured to perform a protocol stack of Non-Volatile Memory Express over Fabrics (Irwin, para. [0118] “The storage resources 308 depicted in FIG. 3A may include various forms of storage-class memory (‘SCM’). SCM may effectively treat fast, non-volatile memory (e.g., NAND flash) as an extension of DRAM such that an entire dataset may be treated as an in-memory dataset that resides entirely in DRAM. SCM may include non-volatile media such as, for example, NAND flash. Such NAND flash may be accessed utilizing NVMe that can use the PCIe bus as its transport, providing for relatively low access latencies compared to older protocols. In fact, the network protocols used for SSDs in alt-flash arrays can include NVMe using Ethernet (ROCE, NVME TCP), Fibre Channel (NVMe FC), InfiniBand (iWARP), and others that make it possible to treat fast, non-volatile memory as an extension of DRAM.” And para. [0121] “the communications resources 310 can include fibre channel (‘FC’) technologies such as FC fabrics and FC protocols that can transport SCSI commands over FC networks. The communications resources 310 can also include FC over Ethernet (‘FCoE’) technologies through which FC frames are encapsulated and transmitted over Ethernet networks. The communications resources 310 can also include InfiniBand (‘IB’) technologies in which a switched fabric topology is utilized to facilitate transmissions between channel adapters. The communications resources 310 can also include NVM Express (‘NVMe’) technologies and NVMe over fabrics (‘NVMeoF’) technologies through which non-volatile storage media attached via a PCI express (‘PCIe’) bus may be accessed.”).
As per claim 3, the combination of Irwin and Bunandar teach the data storage device of claim 2, wherein the protocol stack comprises features for discovery of a capability for quantum key distribution (Irwin, para. [0117] “The storage system 306 depicted in FIG. 3B may include a vast amount of storage resources 308, which may be embodied in many forms. For example, the storage resources 308 can include nano-RAM or another form of nonvolatile random access memory that utilizes carbon nanotubes deposited on a substrate, 3D crosspoint non-volatile memory, flash memory including single-level cell (‘SLC’) NAND flash, multi-level cell (‘MLC’) NAND flash, triple-level cell (‘TLC’) NAND flash, quad-level cell (‘QLC’) NAND flash, or others. Likewise, the storage resources 308 may include non-volatile magnetoresistive random-access memory (‘MRAM’), including spin transfer torque (‘STT’) MRAM. The example storage resources 308 may alternatively include non-volatile phase-change memory (‘PCM’), quantum memory that allows for the storage and retrieval of photonic quantum information, resistive random-access memory (‘ReRAM’), storage class memory (‘SCM’), or other form of storage resources, including any combination of resources described herein. Readers will appreciate that other forms of computer memories and storage devices may be utilized by the storage systems described above, including DRAM, SRAM, EEPROM, universal memory, and many others. The storage resources 308 depicted in FIG. 3A may be embodied in a variety of form factors, including but not limited to, dual in-line memory modules (‘DIMMs’), non-volatile dual in-line memory modules (‘NVDIMMs’), M.2, U.2, and others.” And Bunandar, para. [0047] “FIG. 1A shows a schematic of a transmitter 100 including ring resonators to modulate pulses of light for quantum key distribution. The apparatus 100 includes two ring resonators: a first ring resonator 120a and a second ring resonator 120b (collectively referred to as ring resonators 120). The first ring resonator 120a is evanescently coupled to a first input waveguide 110a. A first detector 130a is coupled to the end of the first input waveguide 110a to monitor the intensity of the input light propagating in the first input waveguide 110a. Similarly, the second ring resonator 110b is evanescently coupled to a second input waveguide 110b, which is further coupled to a second detector 130b at the end. A common output waveguide 140 is evanescently coupled to the two ring resonators 120 to guide light coupled out from the ring resonators 120. The output light then can be used for possible quantum keys.”).
As per claim 4, the combination of Irwin and Bunandar teach the data storage device of claim 2, wherein the protocol stack comprises features for key negotiation (Bunandar, para. [0056] “The input waveguides 110a and 110b in the apparatus 100 receive input light to generate potential quantum keys. In one example, the two input waveguides 110a and 110b can be coupled to a common light source that delivers the input light.” And para. [0113] “In CV QKD using a PICs, an attenuated coherent light source is used to excite a PIC that serves as a transmitter of a secret key. The transmitter, used by Alice, employs a time-multiplexing scheme based on integrated waveguide delays to combine the signal and local oscillator on a single integrated waveguide for phase stability during long-distance transmissions over optical fiber. A PIC for the receiving party (Bob) performs a time-demultiplexing procedure with an integrated waveguide to delay a portion of the signal and local oscillator. The demultiplexed signal and local oscillator are then combined on an actively balanced, phase-sensitive detector such as a heterodyne or homodyne receiver. At each stage (data encoding, multiplexing, demultiplexing and receiving), small portions of the optical power can be coupled out for monitoring so as to allow for real-time feedback and control of the key distribution system.”).
As per claim 5, the combination of Irwin and Bunandar teach the data storage device of claim 1, wherein the optical key distribution device is manufactured as an integrated silicon device (Bunandar, para. [0055] “The entire apparatus 100 can be fabricated in a single chip so as to decrease the size and improve the miniaturization and compactness. Various thin-film based platforms can be employed to fabricate the apparatus 100. In one example, the apparatus 100 can be fabricated on a silicon-on-insulation (SOI) platform. In another example, the apparatus 100 can be fabricated on a lithium niobate platform (also referred to as lithium niobate-on-insulator platform). In yet another example, the apparatus 100 can be fabricated on an aluminum nitride (AlN) platform. In yet another example, the apparatus 100 can be fabricated on a silicon nitride.”).
As per claim 6, the combination of Irwin and Bunandar teach the data storage device of claim 1, wherein the optical key distribution device comprises a Mach-Zehnder modulator with interleaved grating couplers (Bunandar, para. [0061] “The ring resonators 120 may also be replaced or supplemented by other photonic elements that can also perform phase and/or amplitude modulation to light pulses. In one example, the apparatus 100 can include Mach-Zehnder Interferometers (MZIs) with a modulation element to modulate input light. The modulation element can be a doped semiconductor depletion junction or an injection junction.” And para. [0132] “The transmitter 1320 includes a ring cavity 1322 light-confining structures that can enhance the effects of refractive index change on the transmission response. A grating coupler 1321 is evanescently coupled to the ring cavity 1322 on one end and coupled to the attenuated laser 1310 on the other end, so as to transmit light from the laser 1310 to the ring cavity 1322. The transmitter 1320 also includes a thermo-optic heater 1323 to red-shift the cavity resonance and a silicon junction 1324 to modulate the input laser light into pulses. A germanium watchdog detector 1325 is used in the transmitter 1320 to prevent Eve from sending Trojan photons into the transmitter.”).
As per claim 7, the combination of Irwin and Bunandar teach the data storage device of claim 1, wherein the optical key distribution device is further configured to perform quantum key distribution based on a polarization of a photon (Bunandar, para. [0042] “In the polarization encoding scheme, the transmitter chips encode information in the polarization of the phase-randomized attenuated laser light. The chips generate light pulses polarized horizontally, vertically, along +45°, or along −45°. Similar to the time-bin encoding scheme, pulse modulation is provided by ring resonators. Polarization control is obtained by using on-chip polarizing beam splitters or by using polarization rotators based on Berry's phase.” And para. [0045] “The use of PIC in QKD systems offers several important advantages over the traditional bulk optic implementations. First, chip-level integration of all optical components allows miniaturization and economical production of QKD systems. Second, chip-level integration can also augment traditional CMOS microprocessors and other microchips with unconditionally secure communication capabilities.”).
As per claim 8, the combination of Irwin and Bunandar teach the data storage device of claim 7, wherein the optical key distribution device is further configured to convert a polarization of the photon in the optical communication link into a path the photon takes in an integrated circuit (Bunandar, para. [0044] “When the two photonic qubits arrive at the untrusted party, the receiver chip measures the two qubits in the maximally entangled Bell basis. For the time-bin encoding, The Bell basis measurement is performed by mixing the two qubits using a 50:50 beam splitter and then detecting the output signals using two single photon detectors. For polarization encoding, the Bell measurement is achieved by mixing the two qubits using a 50:50 beam splitter followed by a polarizing beam splitter in each of the output ports and then detecting the output signals using four single photon detectors. Suitable on-chip single photon detectors include superconducting nanowire single-photon detectors.” And para. [0114] “FIG. 10 shows a schematic of an apparatus 1000 (as used by Alice) to generate qubits that can be used as quantum keys. The apparatus 1000 includes a laser source 1010 to provide laser light for the generation of quantum keys. The laser light can be continuous wave (CW) or pulses. An on-chip modulator can be used to convert CW laser beams into pulsed laser beam.”).
As per claim 9, the combination of Irwin and Bunandar teach the data storage device of claim 1, wherein the optical key distribution device is further configured to perform quantum key distribution based on coherent states (Bunandar, para. [0043] “The transmitter chips described herein can generate arbitrary single photonic qubit state. Therefore, these transmitter chips can also be used in other quantum cryptography protocols that involve preparing and sending photonic qubit states, e.g. the BB84 protocol, the coherent-one-way protocol, etc.” and para. [0110] “The CV-QKD protocol allows two parties—Alice (the sender) and Bob (the receiver)—to generate shared secret keys. CV QKD usually involves two parties (Alice and Bob), instead of three parties (Alice, Bob, and Charlie) as in MDI QKD. Alice starts the protocol by preparing a train of coherent state pulses that are randomly modulated either in the x or p quadrature with a centered bivariate Gaussian modulation of variance V.sub.AN.sub.0, where N.sub.0 is the shot noise variance. These coherent-state pulses are then sent via the quantum channel to Bob, along with a strong local oscillator (LO). The LO can be sent using several multiplexing schemes, e.g., time-multiplexing or encoding using different polarizations.”).

As per claim 10, Irwin teaches a method for communicating data stored on a data storage device, the method comprising: 
in response to receiving the discovery message, performing quantum key distribution over the optical communication link to generate a cryptographic key at the data storage device (Irwin, para. [0206] “storage controller 410 includes secure data reduction module 440 to provide end-to-end secure data reduction. Secure data reduction module 440 may receive a request to write encrypted data to a logical volume (e.g., a SAN volume, a NAS volume, etc.) resident on storage array 430. In some implementations the request may be received from a client device such as client device 415 or 425. The encrypted data may be made up of data that is encrypted by the client device 415, 425 using an encryption key associated with at least one property of the data.” And para. [0207] “In response to receiving the request, secure data reduction module 440 may determine a decryption key to decrypt the encrypted data. The decryption key may be associated with the same property (or properties) of the data as is the encryption key. For example, the data may have been encrypted with a private key of a key pair and the decryption key may be the public key of the key pair, both of which are associated with the same property of the data.” and para. [0209] “Once the data has been reduced, secure data reduction module 440 may encrypt the reduced data using an encryption key associated with a property of the storage array 430. Notably, the key used to encrypt the data prior to storing in the array can be for a different key pair than that used to encrypt the data by the client. In other words, the data received by secure data reduction module 440 from the client could be encrypted with one key while secure data reduction module 440 could use an entirely different key to encrypt the reduced data prior to storing in storage array 430. In some implementations, all data stored in the storage array may be encrypted using the same encryption key. Alternatively, policies may be implemented to encrypt different portions of the storage array using different keys. For example, encryption keys may be assigned based on volume, a specific grouping of volumes, client identifier, tenant identifier (for a multi-tenant storage system), or the like. Once encrypted for storage, secure data reduction module 440 may then store the encrypted data on the storage array 430.”); and 
performing cryptographic functions using the cryptographic key to secure data transmitted over the optical communication link (Irwin, para. [0206] “storage controller 410 includes secure data reduction module 440 to provide end-to-end secure data reduction. Secure data reduction module 440 may receive a request to write encrypted data to a logical volume (e.g., a SAN volume, a NAS volume, etc.) resident on storage array 430. In some implementations the request may be received from a client device such as client device 415 or 425. The encrypted data may be made up of data that is encrypted by the client device 415, 425 using an encryption key associated with at least one property of the data.” And para. [0207] “In response to receiving the request, secure data reduction module 440 may determine a decryption key to decrypt the encrypted data. The decryption key may be associated with the same property (or properties) of the data as is the encryption key. For example, the data may have been encrypted with a private key of a key pair and the decryption key may be the public key of the key pair, both of which are associated with the same property of the data.”).
Irwin teaches all the limitations of claim 10 above, however fails to explicitly teach but Bunandar teaches:
receiving, by the data storage device, a discovery message for a key exchange capability over an optical communication link (Bunandar, para. [0047] “FIG. 1A shows a schematic of a transmitter 100 including ring resonators to modulate pulses of light for quantum key distribution. The apparatus 100 includes two ring resonators: a first ring resonator 120a and a second ring resonator 120b (collectively referred to as ring resonators 120). The first ring resonator 120a is evanescently coupled to a first input waveguide 110a. A first detector 130a is coupled to the end of the first input waveguide 110a to monitor the intensity of the input light propagating in the first input waveguide 110a. Similarly, the second ring resonator 110b is evanescently coupled to a second input waveguide 110b, which is further coupled to a second detector 130b at the end. A common output waveguide 140 is evanescently coupled to the two ring resonators 120 to guide light coupled out from the ring resonators 120. The output light then can be used for possible quantum keys.” And para. [0093] “The generated qubits from one or both ring resonators 734a1 and 734a2 are sent to another coupler 738 with one output port coupled to a detector 739a to monitor the output power and the other output port coupled to an output coupler 740. The output coupler 740 also has two output ports, with one port coupled to a detector 745 to monitor output power and the other output port coupled to (or function as) an output waveguide 750 to deliver the qubits as potential quantum keys.”); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bunandar’s quantum key distribution into Irwin’s encrypted host system data, with a motivation for distributing secret keys that can be immune to detector side channel attacks (Bunandar, para. [0002]). 
As per claim 11, the combination of Irwin and Bunandar teach the method of claim 10, wherein performing the cryptographic functions comprises encrypting and decrypting user content data stored on non-volatile memory (Irwin, para. [0206] “storage controller 410 includes secure data reduction module 440 to provide end-to-end secure data reduction. Secure data reduction module 440 may receive a request to write encrypted data to a logical volume (e.g., a SAN volume, a NAS volume, etc.) resident on storage array 430. In some implementations the request may be received from a client device such as client device 415 or 425. The encrypted data may be made up of data that is encrypted by the client device 415, 425 using an encryption key associated with at least one property of the data.” And para. [0207] “In response to receiving the request, secure data reduction module 440 may determine a decryption key to decrypt the encrypted data. The decryption key may be associated with the same property (or properties) of the data as is the encryption key. For example, the data may have been encrypted with a private key of a key pair and the decryption key may be the public key of the key pair, both of which are associated with the same property of the data.”).
As per claim 12, the combination of Irwin and Bunandar teach the method of claim 10, wherein performing the cryptographic functions comprises encrypting and decrypting communications over the optical communication link (Irwin, para. [0206] “storage controller 410 includes secure data reduction module 440 to provide end-to-end secure data reduction. Secure data reduction module 440 may receive a request to write encrypted data to a logical volume (e.g., a SAN volume, a NAS volume, etc.) resident on storage array 430. In some implementations the request may be received from a client device such as client device 415 or 425. The encrypted data may be made up of data that is encrypted by the client device 415, 425 using an encryption key associated with at least one property of the data.” And para. [0207] “In response to receiving the request, secure data reduction module 440 may determine a decryption key to decrypt the encrypted data. The decryption key may be associated with the same property (or properties) of the data as is the encryption key. For example, the data may have been encrypted with a private key of a key pair and the decryption key may be the public key of the key pair, both of which are associated with the same property of the data.”).
As per claim 13, the combination of Irwin and Bunandar teach the method of claim 10, wherein performing quantum key distribution comprises: 
encoding quantum information onto a photon; and transmitting the photon over the optical communication link (Bunandar, para. [0041] “In the time-bin encoding scheme, the transmitter chips encode photonic qubits by modulating phase-randomized attenuated laser light within two early or late time-bins. Each transmitter chip can produce a single-photon pulse either in one of the two time-bins or as a superposition of the two time-bins with or without any phase difference. The pulse modulation is achieved using ring resonators, and the phase difference between the two time-bins is obtained using thermo-optic phase shifters and/or time delay elements.” And para. [0042] “In the polarization encoding scheme, the transmitter chips encode information in the polarization of the phase-randomized attenuated laser light. The chips generate light pulses polarized horizontally, vertically, along +45°, or along −45°. Similar to the time-bin encoding scheme, pulse modulation is provided by ring resonators. Polarization control is obtained by using on-chip polarizing beam splitters or by using polarization rotators based on Berry's phase.” And para. [0103] “The apparatus and methods described above usually employ a time-bin encoding technique to encode information into photons. Alternatively, polarization encoding can also be used in the apparatus and methods described herein.”).
As per claim 15, Irwin teaches a data storage device comprising: 
means for performing, in response to receiving the discovery message, quantum key distribution over the optical communication link to generate a cryptographic key at the data storage device (Irwin, para. [0206] “storage controller 410 includes secure data reduction module 440 to provide end-to-end secure data reduction. Secure data reduction module 440 may receive a request to write encrypted data to a logical volume (e.g., a SAN volume, a NAS volume, etc.) resident on storage array 430. In some implementations the request may be received from a client device such as client device 415 or 425. The encrypted data may be made up of data that is encrypted by the client device 415, 425 using an encryption key associated with at least one property of the data.” And para. [0207] “In response to receiving the request, secure data reduction module 440 may determine a decryption key to decrypt the encrypted data. The decryption key may be associated with the same property (or properties) of the data as is the encryption key. For example, the data may have been encrypted with a private key of a key pair and the decryption key may be the public key of the key pair, both of which are associated with the same property of the data.” and para. [0209] “Once the data has been reduced, secure data reduction module 440 may encrypt the reduced data using an encryption key associated with a property of the storage array 430. Notably, the key used to encrypt the data prior to storing in the array can be for a different key pair than that used to encrypt the data by the client. In other words, the data received by secure data reduction module 440 from the client could be encrypted with one key while secure data reduction module 440 could use an entirely different key to encrypt the reduced data prior to storing in storage array 430. In some implementations, all data stored in the storage array may be encrypted using the same encryption key. Alternatively, policies may be implemented to encrypt different portions of the storage array using different keys. For example, encryption keys may be assigned based on volume, a specific grouping of volumes, client identifier, tenant identifier (for a multi-tenant storage system), or the like. Once encrypted for storage, secure data reduction module 440 may then store the encrypted data on the storage array 430.”); and 
means for performing cryptographic functions using the cryptographic key to secure data transmitted over the optical communication link (Irwin, para. [0206] “storage controller 410 includes secure data reduction module 440 to provide end-to-end secure data reduction. Secure data reduction module 440 may receive a request to write encrypted data to a logical volume (e.g., a SAN volume, a NAS volume, etc.) resident on storage array 430. In some implementations the request may be received from a client device such as client device 415 or 425. The encrypted data may be made up of data that is encrypted by the client device 415, 425 using an encryption key associated with at least one property of the data.” And para. [0207] “In response to receiving the request, secure data reduction module 440 may determine a decryption key to decrypt the encrypted data. The decryption key may be associated with the same property (or properties) of the data as is the encryption key. For example, the data may have been encrypted with a private key of a key pair and the decryption key may be the public key of the key pair, both of which are associated with the same property of the data.”).
Irwin teaches all the limitations of claim 15 above, however fails to explicitly teach but Bunandar teaches:
means for receiving, by the data storage device, a discovery message for a key exchange capability over an optical communication link (Bunandar, para. [0047] “FIG. 1A shows a schematic of a transmitter 100 including ring resonators to modulate pulses of light for quantum key distribution. The apparatus 100 includes two ring resonators: a first ring resonator 120a and a second ring resonator 120b (collectively referred to as ring resonators 120). The first ring resonator 120a is evanescently coupled to a first input waveguide 110a. A first detector 130a is coupled to the end of the first input waveguide 110a to monitor the intensity of the input light propagating in the first input waveguide 110a. Similarly, the second ring resonator 110b is evanescently coupled to a second input waveguide 110b, which is further coupled to a second detector 130b at the end. A common output waveguide 140 is evanescently coupled to the two ring resonators 120 to guide light coupled out from the ring resonators 120. The output light then can be used for possible quantum keys.” And para. [0093] “The generated qubits from one or both ring resonators 734a1 and 734a2 are sent to another coupler 738 with one output port coupled to a detector 739a to monitor the output power and the other output port coupled to an output coupler 740. The output coupler 740 also has two output ports, with one port coupled to a detector 745 to monitor output power and the other output port coupled to (or function as) an output waveguide 750 to deliver the qubits as potential quantum keys.”);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bunandar’s quantum key distribution into Irwin’s encrypted host system data, with a motivation for distributing secret keys that can be immune to detector side channel attacks (Bunandar, para. [0002]). 
As per claim 16, Irwin teaches a random access memory module comprising: 
an optical data port configured to connect to an optical communication link external to the random access memory module (Irwin, para. [0059] “system 117 includes two data communications links 123a, 123b. In one embodiment, data communications links 123a, 123b may be PCI interfaces. In another embodiment, data communications links 123a, 123b may be based on other communications standards (e.g., HyperTransport, InfiniBand, etc.). Data communications links 123a, 123b may be based on non-volatile memory express (‘NVMe’) or NVMe over fabrics (‘NVMf’) specifications that allow external connection to the storage device controller 119A-D from other components in the storage system 117. It should be noted that data communications links may be interchangeably referred to herein as PCI buses for convenience.” And para. [0117] “The storage system 306 depicted in FIG. 3B may include a vast amount of storage resources 308, which may be embodied in many forms. For example, the storage resources 308 can include nano-RAM or another form of nonvolatile random access memory that utilizes carbon nanotubes deposited on a substrate, 3D crosspoint non-volatile memory, flash memory including single-level cell (‘SLC’) NAND flash, multi-level cell (‘MLC’) NAND flash, triple-level cell (‘TLC’) NAND flash, quad-level cell (‘QLC’) NAND flash, or others. Likewise, the storage resources 308 may include non-volatile magnetoresistive random-access memory (‘MRAM’), including spin transfer torque (‘STT’) MRAM. The example storage resources 308 may alternatively include non-volatile phase-change memory (‘PCM’), quantum memory that allows for the storage and retrieval of photonic quantum information, resistive random-access memory (‘ReRAM’), storage class memory (‘SCM’), or other form of storage resources, including any combination of resources described herein. Readers will appreciate that other forms of computer memories and storage devices may be utilized by the storage systems described above, including DRAM, SRAM, EEPROM, universal memory, and many others. The storage resources 308 depicted in FIG. 3A may be embodied in a variety of form factors, including but not limited to, dual in-line memory modules (‘DIMMs’), non-volatile dual in-line memory modules (‘NVDIMMs’), M.2, U.2, and others.”); 
a volatile random access memory configured to store user content data received over the optical communication link (Irwin, para. [0240] “The exemplary computer system 800 includes a processing device 802, a main memory 804 (e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM), a static memory 806 (e.g., flash memory, static random access memory (SRAM), etc.), and a data storage device 818, which communicate with each other via a bus 830. Data storage device 818 may be one example of any of the storage devices 435A-n in FIG. 4 or of data store 550 in FIG. 5. Any of the signals provided over various buses described herein may be time multiplexed with other signals and provided over one or more common buses. Additionally, the interconnection between circuit components or blocks may be shown as buses or as single signal lines. Each of the buses may alternatively be one or more single signal lines and each of the single signal lines may alternatively be buses”.); 
a cryptography engine configured to use a cryptographic key to perform cryptographic operations on data sent and received through the optical data port (Irwin, para. [0206] “storage controller 410 includes secure data reduction module 440 to provide end-to-end secure data reduction. Secure data reduction module 440 may receive a request to write encrypted data to a logical volume (e.g., a SAN volume, a NAS volume, etc.) resident on storage array 430. In some implementations the request may be received from a client device such as client device 415 or 425. The encrypted data may be made up of data that is encrypted by the client device 415, 425 using an encryption key associated with at least one property of the data.” And para. [0207] “In response to receiving the request, secure data reduction module 440 may determine a decryption key to decrypt the encrypted data. The decryption key may be associated with the same property (or properties) of the data as is the encryption key. For example, the data may have been encrypted with a private key of a key pair and the decryption key may be the public key of the key pair, both of which are associated with the same property of the data.”); and 
Irwin teaches all the limitations of claim 16 above, however fails to explicitly teach but Bunandar teaches:
an optical key distribution device coupled to the optical data port and configured to perform quantum key distribution over the optical communication link to provide the cryptographic key to the cryptography engine (Bunandar, para. [0049] “FIG. 1B illustrates the operation of the apparatus 100 to generate qubits for quantum key distributions.” And para. [0073] “FIG. 3 shows a schematic of an apparatus 300 including a phase shifter for quantum key distribution. The apparatus 300 includes two ring resonators 320a and 320b, each of which is evanescently coupled to a respective input waveguide 310a/b on one side and to a common output waveguide 340 on another side. Two detectors 330a and 330b are coupled to the end of the two input waveguides 310a and 310b, respectively, to monitor the intensity light propagating in the input waveguides 310a and 310b. A phase shifter 340 is coupled to the output waveguide 340 at a location between the two ring resonators 320a and 320b. As shown in FIG. 3, output light from the ring resonator 320b can undergo a phase shift applied by the phase shifter 340 before reaching the output of the apparatus 300, while the output light from the ring resonator 320a can bypass the phase shifter 340. In this case, the phase shifter 340 can adjust the relative phase between the two outputs from the two ring resonators 320 so as to adjust the states of the qubits delivered by the apparatus 300.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bunandar’s quantum key distribution into Irwin’s encrypted host system data, with a motivation for distributing secret keys that can be immune to detector side channel attacks (Bunandar, para. [0002]). 
As per claim 17, Irwin teaches a host interface to provide communication between a host computer and a memory device, the host interface comprising: 
an optical data port configured to connect to the memory device over an optical communication link external to the host interface (Irwin, para. [0059] “system 117 includes two data communications links 123a, 123b. In one embodiment, data communications links 123a, 123b may be PCI interfaces. In another embodiment, data communications links 123a, 123b may be based on other communications standards (e.g., HyperTransport, InfiniBand, etc.). Data communications links 123a, 123b may be based on non-volatile memory express (‘NVMe’) or NVMe over fabrics (‘NVMf’) specifications that allow external connection to the storage device controller 119A-D from other components in the storage system 117. It should be noted that data communications links may be interchangeably referred to herein as PCI buses for convenience.”);
a cryptography engine configured to use a cryptographic key to perform cryptographic operations on data sent and received through the optical data port (Irwin, para. [0206] “storage controller 410 includes secure data reduction module 440 to provide end-to-end secure data reduction. Secure data reduction module 440 may receive a request to write encrypted data to a logical volume (e.g., a SAN volume, a NAS volume, etc.) resident on storage array 430. In some implementations the request may be received from a client device such as client device 415 or 425. The encrypted data may be made up of data that is encrypted by the client device 415, 425 using an encryption key associated with at least one property of the data.” And para. [0207] “In response to receiving the request, secure data reduction module 440 may determine a decryption key to decrypt the encrypted data. The decryption key may be associated with the same property (or properties) of the data as is the encryption key. For example, the data may have been encrypted with a private key of a key pair and the decryption key may be the public key of the key pair, both of which are associated with the same property of the data.”); and 
Irwin teaches all the limitations of claim 17 above, however fails to explicitly teach but Bunandar teaches:
an optical key distribution device coupled to the optical data port and configured to perform quantum key distribution over the optical communication link to provide the cryptographic key to the cryptography engine (Bunandar, para. [0049] “FIG. 1B illustrates the operation of the apparatus 100 to generate qubits for quantum key distributions.” And para. [0073] “FIG. 3 shows a schematic of an apparatus 300 including a phase shifter for quantum key distribution. The apparatus 300 includes two ring resonators 320a and 320b, each of which is evanescently coupled to a respective input waveguide 310a/b on one side and to a common output waveguide 340 on another side. Two detectors 330a and 330b are coupled to the end of the two input waveguides 310a and 310b, respectively, to monitor the intensity light propagating in the input waveguides 310a and 310b. A phase shifter 340 is coupled to the output waveguide 340 at a location between the two ring resonators 320a and 320b. As shown in FIG. 3, output light from the ring resonator 320b can undergo a phase shift applied by the phase shifter 340 before reaching the output of the apparatus 300, while the output light from the ring resonator 320a can bypass the phase shifter 340. In this case, the phase shifter 340 can adjust the relative phase between the two outputs from the two ring resonators 320 so as to adjust the states of the qubits delivered by the apparatus 300.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bunandar’s quantum key distribution into Irwin’s encrypted host system data, with a motivation for distributing secret keys that can be immune to detector side channel attacks (Bunandar, para. [0002]). 
As per claim 18, Irwin teaches a method for operating interconnected data storage devices, the method comprising: 
in response to determining that the key distribution capabilities are present at one of the interconnected data storage devices, performing quantum key distribution over an optical communication link to generate a cryptographic key pair comprising a first key stored at a host computer and a second key stored at the one of the interconnected data storage devices (Irwin, para. [0206] “storage controller 410 includes secure data reduction module 440 to provide end-to-end secure data reduction. Secure data reduction module 440 may receive a request to write encrypted data to a logical volume (e.g., a SAN volume, a NAS volume, etc.) resident on storage array 430. In some implementations the request may be received from a client device such as client device 415 or 425. The encrypted data may be made up of data that is encrypted by the client device 415, 425 using an encryption key associated with at least one property of the data.” And para. [0207] “In response to receiving the request, secure data reduction module 440 may determine a decryption key to decrypt the encrypted data. The decryption key may be associated with the same property (or properties) of the data as is the encryption key. For example, the data may have been encrypted with a private key of a key pair and the decryption key may be the public key of the key pair, both of which are associated with the same property of the data.” and para. [0209] “Once the data has been reduced, secure data reduction module 440 may encrypt the reduced data using an encryption key associated with a property of the storage array 430. Notably, the key used to encrypt the data prior to storing in the array can be for a different key pair than that used to encrypt the data by the client. In other words, the data received by secure data reduction module 440 from the client could be encrypted with one key while secure data reduction module 440 could use an entirely different key to encrypt the reduced data prior to storing in storage array 430. In some implementations, all data stored in the storage array may be encrypted using the same encryption key. Alternatively, policies may be implemented to encrypt different portions of the storage array using different keys. For example, encryption keys may be assigned based on volume, a specific grouping of volumes, client identifier, tenant identifier (for a multi-tenant storage system), or the like. Once encrypted for storage, secure data reduction module 440 may then store the encrypted data on the storage array 430.”); and 
performing cryptographic functions using the cryptographic key to secure data transmitted over the optical communication link (Irwin, para. [0206] “storage controller 410 includes secure data reduction module 440 to provide end-to-end secure data reduction. Secure data reduction module 440 may receive a request to write encrypted data to a logical volume (e.g., a SAN volume, a NAS volume, etc.) resident on storage array 430. In some implementations the request may be received from a client device such as client device 415 or 425. The encrypted data may be made up of data that is encrypted by the client device 415, 425 using an encryption key associated with at least one property of the data.” And para. [0207] “In response to receiving the request, secure data reduction module 440 may determine a decryption key to decrypt the encrypted data. The decryption key may be associated with the same property (or properties) of the data as is the encryption key. For example, the data may have been encrypted with a private key of a key pair and the decryption key may be the public key of the key pair, both of which are associated with the same property of the data.”).
Irwin teaches all the limitations of claim 18 above, however fails to explicitly teach but Bunandar teaches:
determining whether key distribution capabilities are present at one of the interconnected data storage devices (Bunandar, para. [0047] “FIG. 1A shows a schematic of a transmitter 100 including ring resonators to modulate pulses of light for quantum key distribution. The apparatus 100 includes two ring resonators: a first ring resonator 120a and a second ring resonator 120b (collectively referred to as ring resonators 120). The first ring resonator 120a is evanescently coupled to a first input waveguide 110a. A first detector 130a is coupled to the end of the first input waveguide 110a to monitor the intensity of the input light propagating in the first input waveguide 110a. Similarly, the second ring resonator 110b is evanescently coupled to a second input waveguide 110b, which is further coupled to a second detector 130b at the end. A common output waveguide 140 is evanescently coupled to the two ring resonators 120 to guide light coupled out from the ring resonators 120. The output light then can be used for possible quantum keys.” And para. [0093] “The generated qubits from one or both ring resonators 734a1 and 734a2 are sent to another coupler 738 with one output port coupled to a detector 739a to monitor the output power and the other output port coupled to an output coupler 740. The output coupler 740 also has two output ports, with one port coupled to a detector 745 to monitor output power and the other output port coupled to (or function as) an output waveguide 750 to deliver the qubits as potential quantum keys.”); 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bunandar’s quantum key distribution into Irwin’s encrypted host system data, with a motivation for distributing secret keys that can be immune to detector side channel attacks (Bunandar, para. [0002]). 
As per claim 19, the combination of Irwin and Bunandar teach the method of claim 18, wherein performing quantum key distribution comprises transmitting a photon with quantum information encoded thereon over the optical communication link (Bunandar, para. [0041] “In the time-bin encoding scheme, the transmitter chips encode photonic qubits by modulating phase-randomized attenuated laser light within two early or late time-bins. Each transmitter chip can produce a single-photon pulse either in one of the two time-bins or as a superposition of the two time-bins with or without any phase difference. The pulse modulation is achieved using ring resonators, and the phase difference between the two time-bins is obtained using thermo-optic phase shifters and/or time delay elements.” And para. [0042] “In the polarization encoding scheme, the transmitter chips encode information in the polarization of the phase-randomized attenuated laser light. The chips generate light pulses polarized horizontally, vertically, along +45°, or along −45°. Similar to the time-bin encoding scheme, pulse modulation is provided by ring resonators. Polarization control is obtained by using on-chip polarizing beam splitters or by using polarization rotators based on Berry's phase.” And para. [0103] “The apparatus and methods described above usually employ a time-bin encoding technique to encode information into photons. Alternatively, polarization encoding can also be used in the apparatus and methods described herein.”).
6.	Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin and Bunandar, as disclosed above, in further view of US Pub. No. US 2020/0050959 A1 to Ashrafi (hereinafter, “Ashrafi”).
As per claim 14, the combination of Irwin and Bunandar teach the method of claim 13, however fail to explicitly teach but Ashrafi teaches: wherein performing quantum key distribution comprises sending classical digital data over the optical communication link, the classical digital data being indicative in relation to the encoded quantum information (Ashrafi, para. [0233] “Referring now to FIG. 48, within a basic QKD system, a QKD link 4802 is a point to point connection between a transmitter 4804 and a receiver 4806 that want to share secret keys. The QKD link 4802 is constituted by the combination of a quantum channel 4808 and a classic channel 4810. The transmitter 4804 generates a random stream of classical bits and encodes them into a sequence of non-orthogonal states of light that are transmitted over the quantum channel 4808. Upon reception of these quantum states, the receiver 4806 performs some appropriate measurements leading the receiver to share some classical data over the classical link 4810 correlated with the transmitter bit stream. The classical channel 4810 is used to test these correlations.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ashrafi’s quantum security and networks into Bunandar’s quantum key distribution and Irwin’s encrypted host system data, with a motivation for a simultaneous increase insecurity and throughput while further increasing the capacity of computing and processing of the system (Ashrafi, para. [0071]). 
As per claim 20, the combination of Irwin and Bunandar teach the method of claim 19, however fail to explicitly teach but Ashrafi teaches: wherein performing quantum key distribution comprises transmitting classical, digital data relating to the quantum information encoded on the photon (Ashrafi, para. [0233] “Referring now to FIG. 48, within a basic QKD system, a QKD link 4802 is a point to point connection between a transmitter 4804 and a receiver 4806 that want to share secret keys. The QKD link 4802 is constituted by the combination of a quantum channel 4808 and a classic channel 4810. The transmitter 4804 generates a random stream of classical bits and encodes them into a sequence of non-orthogonal states of light that are transmitted over the quantum channel 4808. Upon reception of these quantum states, the receiver 4806 performs some appropriate measurements leading the receiver to share some classical data over the classical link 4810 correlated with the transmitter bit stream. The classical channel 4810 is used to test these correlations.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ashrafi’s quantum security and networks into Bunandar’s quantum key distribution and Irwin’s encrypted host system data, with a motivation for a simultaneous increase insecurity and throughput while further increasing the capacity of computing and processing of the system (Ashrafi, para. [0071]). 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170331623 A1 – Detecting eavesdropping during data transmission. 
US 20160285629 A1 – Quantum key distribution system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437